Mr. Justice Langford
delivered the opinion of the court.
The District Court of the Second Judicial District, on the petition of the relators, issued a peremptory writ of mandamus to the city clerk and mayor of the city of Olympia, and. from this order the clerk and mayor appeal to this- court.
The foundation of the order was an affidavit made by one of the relators, and an alternate writ to show cause issued thereon. To show cause, the clerk and mayor appeared at the appointed time and moved to quash, and also demurred to the proceeding. This brought the sufficiency of the affidavit and alternate writ up for decision. The court thereupon overruled the demurrer and motion to quash, and granted the peremptory writ; se the question as to whether the facts stated are sufficient, is before the court. The facts appearing are briefly, but substantially, as follows: The relators were attorneys for one Frederick Hutchinson, plaintiff, who had recovered judgment against the said city. As such attorneys, they had filed an attorney’s lien on the judgment. The plaintiff afterwards assigned this judgment to a third party, who had caused satisfaction to be entered of record. The affidavit alleges that this assignment and satisfaction were procured by fraud and collusion of and between the plaintiff and the councilmen of said city. 1, The proceeding nowhere shows that said claim of lien had been liquidated and adjudicated; 2. They do not show that any judicial proceedings were had to determine the amount or validity of the lien, as against the plaintiff, the assignee, or the city, or to set the as*285signment or satisfaction aside; 3. They do not show that any certified copy of the judgment was ever presented to the clerk or mayor; 4. They do not show that any demand was made of the clerk or mayor to issue or attest a city warrant payable to either the plaintiff or his assignee. We are of the opinion that all of these four things must have been precedent to the duty of the city clerk or mayor to issue or attest the city warrant. No doubt but that a valid attorney’s lien vests in the attorney an equitable right in the judgment to the extent of his just claim, and if a person with notice purchased the judgment, that he purchased subject to such lien; but as satisfaction had been duly entered of record, execution could not have issued against any defendant until, upon application duly made to the court, the satisfaction had been duly set aside; and this could not be done in these proceedings.
The right to payment from the city was not greater than the right to an execution against a private defendant. The city has a right to its day in court to maintain, if it can, the validity of the entry of satisfaction; and until these proceedings are had, no power lies in the mayor or clerk to pay the judgment without an order from the council. If there were a valid unsatisfied judgment against the city, neither the clerk or mayor could officially know it. In such a case, before it would become the duty of these officers to issue a warrant, a duly certified copy of the judgment must have been presented to the clerk for him to file as his voucher. If such a certified copy of the judgment were presented, then it would have been the duty of the clerk to issue the warrant to the plaintiff, in the plaintiff’s name; but it would not have been his duty to issue a warrant payable to any except to him whom the record presented showed was the owner. These relators were none of them persons which the record showed were either parties to the action or assignees of the judgment; *286and the relators had no right to demand a warrant to be issued in their names to them. From the above considerations, we conclude that neither the clerk nor the mayor violated an official duty, and that to do the thing the writ commands them to do would be a violation of that duty; and hence that the order of the District Court should be reversed and set aside; and it is so ordered.
Greene, C. J., and Turner, J., concurred.